         Case 1:20-cv-10738-GAO Document 3 Filed 04/15/20 Page 1 of 4



                     UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MASSACHUSETTS


  ALEXANDER GRINIS, MICHAEL
  GORDON, and ANGEL SOLIZ, on
  behalf of themselves and those
  similarly situated,
         Petitioners,
                v.                              No. 20-cv-10738-GAO
  STEPHEN SPAULDING, Warden of
  Federal Medical Center Devens, and
  MICHAEL CARVAJAL, Director of the
  Federal Bureau of Prisons, in their
  official capacities,
         Respondents.


      MOTION FOR IMMEDIATE BAIL CONSIDERATION, TEMPORARY
      RESTRAINING ORDER, AND PRELIMINARY INJUNCTIVE RELIEF

      Pursuant to Fed. R. Civ. P. 65 and this Court’s inherent authority to provide

effective habeas relief under 28 U.S.C. § 2241, Petitioners move for immediate bail

consideration, a temporary restraining order, and preliminary injunctive relief for

themselves and all other similarly situated federal prisoners who are, or will be, in

custody while serving federal sentences at FMC Devens in Devens, Massachusetts

(“Class Members”).

      Specifically, Petitioners request that, as soon as the parties may be heard,

this Court:

              a.     Pending a decision in these habeas proceedings and

      pursuant to this Court’s inherent habeas corpus authority, release

      sufficient Class Members on bail to ensure effective social distancing at

      FMC Devens in compliance with CDC guidelines;


                                          1
        Case 1:20-cv-10738-GAO Document 3 Filed 04/15/20 Page 2 of 4



             b.       Enter a temporary restraining order or preliminary

      injunction ordering Respondents to comply with CDC guidelines and

      best practices to prevent the spread of COVID-19, including, without

      limitation, by reducing the prisoner population at FMC Devens

      sufficiently to permit effective social distancing through either;

                  i. Compassionate release of Class Members pursuant to 18

                      U.S.C. §§ 3582(c) and 4205(g); or

                  ii. Transfers of Class Members to home confinement

                      pursuant to P.L. 116-136, 134 Stat. 281 (Mar. 27, 2020)

                      (“CARES Act”), § 12003(b)(2);

             c.       Appoint a special master or expert under Fed. R. Evid.

      706 to investigate conditions at FMC Devens, monitor compliance with

      this Court’s orders, and make recommendations to this Court.

In support of this Motion, Petitioners rely on the accompanying Memorandum and

declarations as well as their Petition for Writ of Habeas Corpus, Injunctive, and

Declaratory Relief.




                                            2
        Case 1:20-cv-10738-GAO Document 3 Filed 04/15/20 Page 3 of 4



Respectfully submitted,

ALEXANDER GRINIS, MICHAEL GORDON, ANGEL SOLIZ,
and others similarly situated,

By their attorneys,

    /s/ William W. Fick
William W. Fick, BBO# 650562                 Matthew R. Segal, BBO# 654489
Daniel N. Marx, BBO# 674523                  Jessie J. Rossman, BBO #670685
Amy Barsky, BBO# pending                     ACLU FOUNDATION
FICK & MARX LLP                              OF MASSACHUSETTS, INC.
24 Federal Street, 4th Floor                 211 Congress Street
Boston, MA 02210                             Boston, MA 02110
857-321-8360                                 (617) 482-3170
wfick@fickmarx.com                           msegal@aclum.org
dmarx@fickmarx.com                           jrossman@aclum.org
abarsky@fickmarx.com


      CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 7.1(a)(2)

      I, William W. Fick, certify that on April 14, 2020, I conferred in good faith
with AUSA Rayford Farquhar to discuss whether it would be possible to resolve or
narrow the issues that this Motion presents.

                                          /s/ William W. Fick




                                         3
         Case 1:20-cv-10738-GAO Document 3 Filed 04/15/20 Page 4 of 4



                             CERTIFICATE OF SERVICE

      I, William Fick, certify that I have caused the foregoing document to be

served by e-mail PDF upon AUSA Ray Farquhar, Civil Chief (D. Mass.), on April

15, 2020.

      Because the government declined to waive formal service under Fed. R. Civ.

P. 4, on that same day, I traveled in person to a U.S. Post Office to send the

document to the following recipients by certified U.S. Mail:


 U.S. Attorney’s Office                        Attorney General of the United States
 Attn: Civil Process Clerk                     950 Pennsylvania Ave NW
 One Courthouse Way                            Washington, DC 20530
 Boston, MA 02210

 Michael Carvajal, Director                    Stephen Spaulding, Warden
 Federal Bureau of Prisons                     FMC Devens
 320 First St., NW                             42 Patton Road
 Washington, DC 20534                          Devens, MA 01434


                                                 /s/ William Fick




                                           4
